Citation Nr: 1515487	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 50 percent for major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from November 2005 and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative submitted a December 2014 private psychological evaluation report.  In an accompanying letter, the representative waived consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to a rating higher than 50 percent for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain or maintain substantial gainful employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

In determining whether a Veteran satisfies these threshold minimum rating requirements of this VA regulation for consideration of a TDIU, VA may consider disabilities resulting from single accident or common etiology or affecting both upper or lower extremities, etc., as one collective disability rather than as several individual disabilities.  Id.  Also, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), he could still establish his entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.

The Veteran maintains that his acquired psychiatric disorder renders him unemployable.  Currently, he meets the criteria for scheduler TDIU pursuant to 38 C.F.R. § 4.16(a), as he has a 50 percent rating for the acquired psychiatric disorder and a 70 percent combined rating.  His other service-connected disabilities include scars of the lower extremities, residual fractures of the fingers, left ear hearing loss, hypertension, and a skin disability of the hands and feet.  He claims that he last worked as a mechanic in 2005 and has been unemployed ever since.  

The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998).  

There is a January 2009 PTSD group intake note which details the Veteran's various psychiatric issues and his history.  In the note, a VA clinical nurse specialist states that it did not appear that the Veteran was employable in any capacity.  She stated that he could not maintain any gainful employment without relapsing or ending up in a hospital.  She linked his mental and physical conditions to his unemployability.  

In a March 2010 VA note concerning his discharge from a different PTSD group, a VA psychologist rendered the following opinion:

Symptoms of PTSD are severe and have been exacerbated by chronic pain and other problems that are result of military services.  Social and occupational impairment is severe and it is this writer's opinion that [the Veteran] is unemployable due to his current symptoms.

In the private psychological evaluation submitted in December 2014, the examiner stated that the Veteran "cannot work at all" as a result of his depression and PTSD.

The Board finds these opinions probative on this issue of entitlement to a TDIU.  There is no evidence, medical or otherwise, to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive expert opinions of record, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected psychiatric condition.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As the decision above represents a complete grant of the benefit sought on appeal with regard to the TDIU issue, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).


ORDER

Entitlement to a TDIU is granted.  


REMAND

Unfortunately the Veteran's remaining claim must be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the record reveals that the Veteran's last VA compensation examination for his psychiatric conditions occurred in August 2006.  Since that time his psychiatric condition has apparently worsened as evidenced by his participation in two separate month long VA PTSD group treatments in 2009 and 2010, his complaints of auditory and visual hallucinations documented by VA treatment records, letters from his ex-wife, his ex-father-in-law, and his mother which detail his decreasing hygiene and other symptoms, and Global Assessment of Functioning (GAF) scores that indicate the presence of serious symptoms.  Additionally, the Veteran submitted a December 2014 private psychological evaluation which further exemplified an increasing severity in his mental symptoms, but did not comment on his present level of occupational and social impairment due to such symptoms beyond indicating that the Veteran cannot work and that he "literally has no life."  It is hard to discern the level of social impairment from the report, as it does mention a relationship with a fiancé.  Thus, remand is necessary to provide the Veteran a contemporaneous psychiatric examination that is adequate for rating purposes.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic record any recent outstanding VA treatment records.  

2. Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner is to identify the current severity of the Veteran's acquired psychiatric disorder(s) in terms of his level of occupational and social impairment.  The entire claims electronic claims file must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

3. Finally, readjudicate the Veteran's claim for a higher rating for his acquired psychiatric condition.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


